          Case 1:18-cr-00207-NONE-SKO Document 387 Filed 06/17/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-207-NONE
12
                                   Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
13                                                        ORDER
                            v.
14                                                        DATE: July 10, 2020
     DENIS BARRERA-PALMA,                                 TIME: 9:30 a.m.
15                                                        COURT: Hon. Dale A. Drozd
                                  Defendant.
16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for sentencing on July 10, 2020.
21
            2.      By this stipulation, the parties now move to continue the sentencing hearing until
22
     November 12, 2020.
23
            3.      The parties anticipate that an evidentiary hearing may be necessary at sentencing. The
24
     United States anticipates that this hearing may take at least a few hours and require live testimony of
25
     multiple witnesses. Currently, due to the public health concerns cited by the Court in its General Orders
26
     regarding the COVID-19 pandemic and declarations of judicial emergency, a continuance is apt in this
27
     case because it will allow the witnesses to testify in person. A continuance will also give the parties
28
     adequate time to prepare for an evidentiary hearing.

      STIPULATION TO CONTINUE SENTENCING; [PROPOSED]        1
30    ORDER
         Case 1:18-cr-00207-NONE-SKO Document 387 Filed 06/17/20 Page 2 of 2


 1          4.     In addition, the resolution of other cases involving the defendant, which are currently

 2 pending in state court, may also affect the sentencing hearing in this case. By continuing the hearing to

 3 November 12, 2020, the parties hope that these cases will be resolved, which will narrow the issues for

 4 sentencing and evidentiary hearing.

 5          5.     The parties therefore agree, and ask that the Court find, that good cause exists to continue

 6 the sentencing hearing.

 7          IT IS SO STIPULATED.

 8

 9
     Dated: June 15, 2020                                   MCGREGOR W. SCOTT
10                                                          United States Attorney
11
                                                            /s/ ROSS PEARSON
12                                                          ROSS PEARSON
                                                            Assistant United States Attorney
13

14
     Dated: June 15, 2020                                   /s/ MARK A. BROUGHTON
15                                                          MARK A. BROUGHTON
16                                                          Counsel for Defendant
                                                            DENIS BARRERA-PALMA
17                                                          (Authorized by email on June
                                                            15, 2020)
18

19

20
                                           FINDINGS AND ORDER
21
     IT IS SO ORDERED.
22

23      Dated:    June 16, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING; [PROPOSED]    2
30    ORDER
